Citation Nr: 0941686	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1993.  He died on December [redacted], 2003.  The Appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran had several claims pending at the time of his 
death.  In December 2003, the Appellant filed a claim for 
accrued benefits.  No action has been taken on this matter 
and it is therefore REFERRED to the RO for proper 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Remand for additional notice is required.  As provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Appellant received notice in 2004 which 
discussed the DIC claim, but it did not explain the evidence 
needed to show the Veteran died from a service-related injury 
or disease.  Additional notice including this information 
should be provided.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  Prior to his death, the Veteran contended 
that he began to experience breathing problems in service.  
In support of this contention, he submitted statements from 
his wife and mother in law.  The Appellant now contends that 
his breathing problems in service were a symptom of the heart 
disorder which was diagnosed in 1998.  A VA opinion was 
obtained in March 2007, but only on the issue of whether the 
Veteran's heart disorder was the result of chemical exposure 
in service.  In that opinion, the VA provider did note that 
the Veteran's particular heart disorder can often first 
appear as an infection that is misdiagnosed.  A remand is 
required to determine whether the in-service breathing 
problems as well as the elevated blood pressure reading in 
1993 the could have been a symptom of the heart disorder 
which was later diagnosed in 1998 or whether the heart 
disorder could have been otherwise related to service.

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that 
efforts must be made to secure all private medical records 
and VA records that may exist related to the Veteran's claim.  
3 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  In February 
2004, the Appellant stated that the Veteran had received 
treatment at the VA Medical Center (VAMC) in Birmingham.  The 
latest records from this facility associated with the claims 
file are from 1999, though the Veteran died in 2003.  Current 
and complete records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.  The 
notice should also include an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected

2.  Attempt to obtain the Veteran's 
service treatment records from October 
1989 to November 1990 and associate 
them with the Veteran's claims file.  
Document all attempts to obtain these 
records.  

3.  Obtain the Veteran's current and 
complete VA treatment records from the 
Birmingham VAMC.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

5.  Take appropriate action to obtain 
the treatment records generated by Dr. 
Stobel, dated in 1998 and 1999. 

6.  Obtain a VA opinion to determine 
the nature and etiology of the Veteran's 
heart disorder.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should offer an 
opinion as to whether any symptom the 
Veteran had in service could have been a 
symptom of the heart disorder which was 
diagnosed in 1998, or whether the heart 
disorder could have been otherwise 
related to service. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

7.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

